569 F.3d 135 (2009)
UNITED STATES of America,
v.
Johnny GUNTER, Appellant.
No. 07-1291.
United States Court of Appeals, Third Circuit.
Opinion and Judgment Entered June 9, 2008.
Petition for Writ of Certiorari Granted April 27, 2009.
Submitted on Remand from the Supreme Court of the United States June 16, 2009.
Dated: June 24, 2009.
Francis C. Barbieri, Jr., Office of United States Attorney, Philadelphia, PA, for United States of America.
David L. McColgin, Defender Association of Philadelphia, Federal Court Division, Philadelphia, PA, for Appellant.
Before FISHER, JORDAN, and VAN ANTWERPEN, Circuit Judges.

JUDGMENT ORDER
FRANKLIN S. VAN ANTWERPEN, Circuit Judge.
Appellant's conviction is AFFIRMED. The judgment of sentence entered by the District Court is VACATED and this case is REMANDED to the District Court for sentencing in light of Spears v. United States, 555 U.S. ___, 129 S. Ct. 840, 172 L. Ed. 2d 596 (2009).